COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00363-CV


RUBY LUCILLE HALL                                                    APPELLANT

                                        V.

RDSL ENTERPRISES LLC D/B/A                                           APPELLEES
JACK IN THE BOX, AND JACK IN
THE BOX, INC.


                                    ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant's Motion To Dismiss All Claims Against

Jack In The Box, Inc.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal against Jack in the Box, Inc. only. See Tex. R.

App. P. 42.1(a)(1), 43.2(f). This case shall hereafter be styled Ruby Lucille Hall

v. RDSL Enterprises LLC d/b/a Jack in the Box.

      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               PER CURIAM

PANEL: MEIER, GARDNER, and GABRIEL, JJ.

DELIVERED: February 14, 2013




                                      2